Case 9:20-cv-82232-AMC Document 7 Entered on FLSD Docket 12/23/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:20-cv-82232-AMC/DLB

 CHARLES POST,

      Plaintiff,

 v.

 EAST COAST METAL
 STRUCTURES CORP.,

     Defendant.
 ______________________________________/

                   DEFENDANT EAST COAST METAL STRUCTURES CORP.’S
                      RULE 7.1 CORPORATE DISCLOSURE STATEMENT

         Defendant, East Coast Metal Structures Corp., files its Rule 7.1 Corporate Disclosure

 Statement, as follows:

         1.    East Coast Metal Structures Corp. has no parent corporation and no publicly held

 company owns 10% or more of its stock.

         Dated: December 23, 2020.

                                                    Respectfully submitted,

                                                By: s/ Jose A. Rodriguez
                                                   Jose A. Rodriguez, Esq.
                                                   Florida Bar No. 84616
                                                   SOTO LAW GROUP, P.A.
                                                   Attorneys for Defendant, EAST COAST
                                                   METAL STRUCTURES, CORP.
                                                   2400 E. Commercial Blvd., Suite 400
                                                   Fort Lauderdale, FL 33308
                                                   Telephone: (954) 567-1776
                                                   Email(s):     jose@sotolawgroup.com
                                                                 rebecca@sotolawgroup.com
                                                                 eservice@sotolawgroup.com




                                                1
Case 9:20-cv-82232-AMC Document 7 Entered on FLSD Docket 12/23/2020 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 23rd day of December, 2020, the foregoing document

 was filed with the Clerk of Court using the Court’s CM/ECF system, which will generate

 notification to all counsel of record, or pro se parties as may be identified below, thereby notifying

 all parties of record.


                                                    By: s/ Jose A. Rodriguez
                                                       Jose A. Rodriguez, Esq.
                                                       Florida Bar No. 84616




                                                   2
